Per curiam.
J. E. Briscoe, Jr. filed a petition for the voluntary surrender of his license to practice law in this state. A voluntary surrender of license is the equivalent of disbarment, Rule 4-110 (f). We accept *676Briscoe’s voluntary surrender of his license.
Decided September 11, 1995.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Hudson & Montgomery, Jim Hudson, for Briscoe.
The review panel of the State Disciplinary Board found that Briscoe had been a member of the State Bar of Georgia since 1952, he filed his petition volitionally, and there were no grievances pending against him. Briscoe admitted that he represented a client who was charged with the offense of Driving Under the Influence. Briscoe offered and attempted to pay an employee of the Probate Court of Walton County to influence the employee to improperly dispose of the charge. Briscoe admitted that his conduct constituted a violation of the Criminal Code of Georgia and Standard 45 (e) of Bar Rule 4-102 (d) (knowingly engaging in illegal conduct). He admitted that the punishment for the violation may be disbarment and he requested the State Disciplinary Board and this Court to accept the voluntary surrender of his license to practice law in Georgia. The review panel found that the State Bar of Georgia did not object to the surrender.
The review panel concluded that the admitted conduct violated Standard 45 (e) and recommended that Briscoe’s Petition for Voluntary Surrender of License, as defined by Bar Rule 4-110 (f), be accepted.
We accept Briscoe’s voluntary surrender of his license; he is no longer permitted to practice law in this state. But he is required to protect the interests of his clients and to that end, he is directed to comply with Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.